DETAILED ACTION

Response to Amendment

This communication is in response to Amendment filed on January 1, 2022. Claims 1 and 18 have been amended. Claims 6 and 22 have been canceled. No claim has been newly added. Therefore, claims 1-5 and 7-21 are pending for further examination.

Response to Arguments

Applicant’s arguments, see pages 8-11, filed January 1, 2022, with respect to the rejection(s) of claim(s) 1 and 18 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited prior art.
Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Keysar (US Patent Application 20170317511) in the view of Seo (KR101095265B1).
As per claim 1, Keysar Willey teaches a photodynamic energy electronic label [200, fig. 2], comprising:
a photodynamic energy converter [270, fig. 2], configured to convert light energy into electric energy [0024-0025, as shown in figure 2 and explained form the listed paragraph photovoltaic cells 270 converts light energy to electrical energy].
Keysar does not teach a triggering circuit, connected with the photodynamic energy converter and configured to send out a triggering signal to enable the photodynamic energy electronic label from being in a sleeping state consuming little energy to being in a working state when an output of the photodynamic energy converter reaches a set condition due to illumination on the photodynamic energy electronic label.
However, Seo teaches a triggering circuit [300, fig. 4], connected with the photodynamic energy converter [connected to the light source with capacitor 310 form the converter circuit, fig. 4] and configured to send out a triggering signal to enable the photodynamic energy electronic label from being in a sleeping state consuming little energy to being in a working state 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keysar to include the method of Seo to enable the operation of the device based on the intensity of the light in order to manage power of the device.  

As per claim 2, Keysar teaches a processor, connected with the triggering circuit and configured to receive the triggering signal and proceed to a working state according to triggering of the triggering signal, so as to enable the photodynamic energy converter to be in the working state [0035, fig. 2, as shown in figure 2, the processing circuit is connected to the power manager where the power manager is connected to the photocell 270.  In this case, processing circuit receives working signal from the power manager to enable it to work].

As per claim 3, Keysar teaches a battery [260, fig. 2], configured to supply power to the photodynamic energy electronic label [0024, as shown in figure 2, energy storage 260 can be viewed as a rechargeable battery].
a battery managing module [240, fig. 2], connected with the photodynamic energy converter, the battery and the processor, and configured to supply the electric energy provided by the photodynamic energy converter to the processor and the battery [0025, 0035 as shown in figure 2 and explained from the listed paragraph energy storage 260 stores energy received from 

As per claim 4, Keysar teaches the processor is a Micro Control Unit, and the triggering signal is an Input/output port interrupt triggering signal [0019, 0035, processing circuit 20 can be any processor also the switch send signal to enable processing circuit to work].

As per claim 5, Keysar teaches an absolute value of a change value of the output of the photodynamic energy converter is greater than or equal to a set value[0029, 0035, 0037, as pointed out the measurement of the voltage level at the output is higher in the second state].
the output of the photodynamic energy converter reaches a preset value in a first set time [0029, 0035, 0037, output of the photocell 270 reaches a higher voltage].

As per claim 8, Keysar teaches the working state of the photodynamic energy electronic label includes an updating state and a communicating state, and the processor is configured to trigger different modules to work or sleep in different working states [0035, first state and a second state, where second state is considered to be the working state which supply power to the processor and other modules].

As per claim 10, Keysar teaches a wireless communicating module [250, fig. 2], configured to implement data transceiving of the photodynamic energy electronic label and the managing apparatus [0023, fig. 2, wireless communication module enables data transmission to the network].
230, fig. 2], configured to provide display contents to a display screen [0022, display module 230 enables displaying of data].
wherein in the communicating state, the processor triggers the wireless communicating module to work, and in the updating state, the processor enables the wireless communicating module to sleep, triggers the displaying screen driving circuit to work and updates the display contents [0045, display module displays user data upon working where the display module work in relationship with the communication circuit].

As per claim 11, Keysar teaches after controlling light intensity to be changed, sending a querying signal to the photodynamic energy electronic label to query a state of the photodynamic energy electronic label [0029, transmitting light intensity].
determining a photodynamic energy electronic label which is not normally triggered to proceed to a working state as a to-be-processed label [0037, amount of light level which enables the device to work].
As per claim 12, Keysar teaches under a condition that it is determined that there is a photodynamic energy electronic label which is not normally triggered to proceed to the working state, controlling the light intensity to be changed again and sending the querying signal to the photodynamic energy electronic label to query the state of the photodynamic energy electronic label [0029, 0037, light intensity is controlled and it is used to determine the load characteristic of the device].
repeating a step above at least one time [0046, light notification after measuring intensity of the light]. 

As per claims 13-21, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 13-21 are also anticipated by Keysar for the same reasons set forth in the rejected claims above.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Keysar (US Patent Application 20170317511) in the view Seo (KR101095265B1 and in the view of Rossl (US Patent Application 20180366040).
As per claim 9, Keysar and Seo do not teach after being triggered to proceed to the working state, if a signal sent by a managing apparatus is not received in a second set time, proceed to a sleeping state again; and
after receiving the signal sent by the managing apparatus, when no triggering signal or no any signal sent by the managing apparatus is received in a third set time, proceed to the sleeping state and enable the photodynamic energy electronic label to proceed to a sleeping state.
However, Rossl teaches after being triggered to proceed to the working state, if a signal sent by a managing apparatus is not received in a second set time, proceed to a sleeping state again [0015-0017, as pointed out if a wakeup signal is not received then the device switch back to the sleeping state].
after receiving the signal sent by the managing apparatus, when no triggering signal or no any signal sent by the managing apparatus is received in a third set time, proceed to the sleeping state and enable the photodynamic energy electronic label to proceed to a sleeping state [0015-0017, as pointed out if a signal is not received during a specific time, the device will go back to seep state].
.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Campo (US 5910653) teaches shelf tag with ambient light detector.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187